J-S01040-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    AXEL RIVERA-RODRIGUEZ                      :
                                               :
                       Appellant               :   No. 776 MDA 2021

          Appeal from the Judgment of Sentence Entered June 3, 2021
               In the Court of Common Pleas of Dauphin County
             Criminal Division at No(s): CP-22-CR-0000242-2020


BEFORE:      BOWES, J., NICHOLS, J., and COLINS, J.

MEMORANDUM BY COLINS, J.:                                FILED: JUNE 7, 2022

        Axel Rivera-Rodriguez appeals from the judgment of sentence imposed

following a jury trial in which he was found guilty of possession with intent to

deliver a controlled substance, unlawful possession of drug paraphernalia, and

tampering with or fabricating physical evidence.1 For these offenses, Rivera-

Rodriguez received an aggregate sentence of four to eight years of

incarceration. On appeal, Rivera-Rodriguez raises four issues, with two of

those claims appearing to fall under the auspice of ineffective assistance of

counsel. Given, inter alia, that this is a direct appeal from his judgment of

sentence, we find no merit to those two assertions. In addition, as to his


____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1See 35 P.S. § 780-113(a)(30), 35 P.S. § 780-113(a)(32), and 18 Pa.C.S.A.
§ 4910(1), respectively
J-S01040-22



remaining averments, we hold that Rivera-Rodriguez’s sufficiency and weight

of the evidence claims do not warrant relief. Therefore, we affirm.

         As gleaned from the record, on one evening in December 2019, a police

officer and his partner, while on patrol in Harrisburg, Pennsylvania, observed

a pick-up truck intentionally cut off and block a car from proceeding any

further in the lane of travel that the car had been on. Thereafter, the car went

into reverse and sped away from the scene. The police officer, at this point,

activated his emergency lights and intended to execute a traffic stop on the

truck.

         The officer followed the truck, by vehicle, for some length of time until,

on one block, the truck reached a dead-end at a fenced barricade. At that

point, the officer saw Rivera-Rodriguez exit the vehicle, walk in front of the

truck, and throw two bags over the adjacent barricade. Eventually, the officer

handcuffed Rivera-Rodriguez, but in that process, Rivera-Rodriguez held out

three one-hundred-dollar bills that were later determined to be fake.2

         A third officer, who had been called for backup, retrieved the bags that

Rivera-Rodriguez had thrown over the fence. Those bags each contained ten

bundles of fentanyl,3 which amounted to two hundred individual bags of the

substance. Moreover, that officer located two additional bundles of fentanyl in

that vicinity.

____________________________________________


2   Rivera-Rodriguez stated, at the time of arrest, that the bills were not real.

3   At trial, the parties stipulated that the bundles, in fact, contained fentanyl.

                                           -2-
J-S01040-22



      Rivera-Rodriguez’s vehicle did not contain anything illicit, nor did he

have any contraband or paraphernalia on his person concurrent with his

arrest.

      At trial, both sides attempted to frame Rivera-Rodriguez’s drug use, with

Rivera-Rodriguez’s witness highlighting him testing positive for fentanyl four

times leading up to his arrest in this case. Conversely, the Commonwealth

presented testimony demonstrating that Rivera-Rodriguez tested positive for

marijuana six times and opiates once over a six-month period leading to his

arrest.

      Expert testimony was adduced for the purposes of establishing that the

fentanyl recovered had been possessed with an intent to deliver. In summary,

the presence of counterfeit currency, the unquestionably large quantity of

drugs, and Rivera-Rodriguez’s lack of employment leading up to his arrest all

tended to corroborate that the fentanyl was for distribution rather than

personal consumption.

      In his defense, Rivera-Rodriguez stated that he had the intention of

purchasing drugs. Rivera-Rodriguez claimed that brought the fake dollar bills

to demonstrate to the seller that he had the means to acquire those drugs.

During the interaction, he tried some of the product.

      Rivera-Rodriguez also specified that he attempted to block the car to

get the police officer’s attention. He maneuvered his vehicle in this manner

because he believed that it would lead to an arrest for both him and the seller,

the ostensible driver of the car. Additionally, Rivera-Rodriguez conveyed that

                                     -3-
J-S01040-22



he feared for his life. However, more broadly, Rivera-Rodriguez denied selling

drugs.

      Immediately prior to the start of jury deliberations, three jurors

happened to see Rivera-Rodriguez in handcuffs and ankle braces. The three

jurors were kept separated from the other jurors and did not have any

subsequent interaction with them. Instead, after Rivera-Rodriguez’s counsel

moved to strike the jurors in question, the three jurors were replaced with the

three alternate jurors. When asked whether Rivera-Rodriguez wanted any

explanation about this situation given to the remaining jury composition, his

counsel stated that the jury should just go to deliberations. No motion was

filed nor was any kind of relief sought in conjunction with this event.

      Ultimately, Rivera-Rodriguez was found guilty of the aforementioned

criminal offenses. Several months later, he was sentenced to four to eight

months of incarceration. Rivera-Rodriguez filed a timely post-sentence

motion, which was denied. After that motion’s denial, he timely appealed to

this Court. As such, this matter is ripe for review.

      On appeal, Rivera-Rodriguez presents four issues:

      1. Did the trial court err in not granting a mistrial after members
         of the jury observed him shackled?

      2. Did the trial court err in allowing the testimony of a probation
         officer when he testified that he was his supervision probation
         officer?

      3. Did the court err in accepting the jury’s verdict where the
         Commonwealth failed to present sufficient evidence that he
         intended to deliver the contraband?


                                      -4-
J-S01040-22



         4. Did the court err in accepting the jury’s verdict which was
            contrary to the evidence presented at trial?

See Appellant’s Brief, at 4.

         In his first claim, Rivera-Rodriguez argues that “it was prejudicial for the

jurors to view him handcuffed and shackled prior to jury deliberations[.]” Id.,

at 12. To that point, “the trial court’s dismissal of said jurors without first

questioning them as to whether they spoke to any other jurors about what

they saw was reversible error.” Id.

         While the jury members were being transported to deliberations in a

piecemeal fashion under Covid-19 protocols, three of the jurors observed

Rivera-Rodriguez in handcuffs and ankle braces. See N.T., 3/9/21, at 163.

After this situation was brought to the court’s attention, Rivera-Rodriguez’s

attorney made a motion to strike the three jurors, which resulted in them

being replaced by three alternates. See id., at 163-64. Those observing jurors

had, like the rest of the jury, been “separated out in groups and [had] not

begun deliberations” prior to them being excused. Id., at 164. When asked if

he wanted the court to say or do anything more than facilitate the substitution

of those jurors, Rivera-Rodriguez’s attorney stated: “[l]et them go to

deliberations, Your Honor.” Id.

         To support his position, Rivera-Rodriguez relies on two cases from this

Court wherein, in at least one of the cases, we granted a new trial after the

jurors     saw   a   defendant   in   handcuffs   in   the   courtroom.   See e.g.,

Commonwealth v. Cruz, 311 A.2d 691, 691-92 (Pa. Super. 1973)


                                         -5-
J-S01040-22



(describing the prejudice that could have been easily created in the jurors’

minds because of the restraints seen on the defendant). However, Cruz also

references Commonwealth v. Carter, 281 A.2d 75 (Pa. Super. 1971), which,

largely congruent with the facts of the present case, involved this Court

upholding “the action of the trial judge in dismissing two jurors who had

witnessed the appellant being placed in handcuffs, during a trial recess. The

trial judge determined that the dismissed jurors had not discussed the

observed event with the other jurors.” Cruz, 311 A.2d at 692 (discussing

Carter).

      Despite the Commonwealth’s and trial court’s insistence that Rivera-

Rodriguez failed to raise this issue in a post-sentence motion, see Trial Court

Opinion, 7/19/21, at 11; Appellee’s Brief, at 4, the record reflects that he

motioned the court on this basis. See Rivera-Rodriguez’s Post-Sentence

Motion, dated 6/10/21, at 3 (unpaginated) (asserting, inter alia, that him

being observed by jurors “resulted in prejudice against him sufficient enough

to impact their ability to fairly decide the case on only the evidence presented

at trial[]”). However, more importantly, the record also clearly shows that

Rivera-Rodriguez failed to raise a timely objection to this issue at trial. See

Commonwealth v. Rodriguez, 174 A.3d 1130, 1145 (Pa. Super. 2017)

(“The absence of a contemporaneous objection below constitutes a waiver of

the claim on appeal.”) (citation omitted); see also Commonwealth v.

Montalvo, 956 A.2d 926, 936 (Pa. 2008) (highlighting “the general rule that,

in order to preserve a claim on appeal, a party must lodge a timely objection

                                     -6-
J-S01040-22



at trial[]”). Therefore, on this basis alone, we find waiver given the absence

of any objection concomitant to the proceedings.

       Even further than a lack of objection, after a complete on-the-record

discussion, Rivera-Rodriguez’s counsel assented to the court’s ultimate action

in replacing the jurors with alternates. Moreover, when specifically asked

whether he wanted anything further to be done, his counsel conveyed that he

wanted the jurors to begin deliberations. See Trial Court Opinion, 7/19/21, at

10 (writing that Rivera-Rodriguez’s counsel made no motion for a mistrial nor

requested any cautionary instruction).

       To the extent Rivera-Rodriguez frames his issue as one of ineffective

assistance, we emphasize the general rule that, absent an exception, such

claims are not ripe for direct appeals and are deferred for review under the

Post   Conviction       Relief   Act,   see   42   Pa.C.S.A.   §§   9541-9546.   See

Commonwealth v. Holmes, 79 A.3d 562, 563 (Pa. 2013). Rivera-Rodriguez

has not argued the applicability of any recognized exception, so on that basis,

too, his claim fails.

       In his second point of contention, Rivera-Rodriguez avers that the court

erred in permitting the testimony of Probation Officer Daniel Kinsinger. See

Appellant’s Brief, at 15. To Rivera-Rodriguez, “the intentional calling of a

probation officer to testify that he was [his] probation officer” warrants a

mistrial. Id., at 17. Implicitly, his probation officer’s testimony indicated that

Rivera-Rodriguez had been involved in prior criminal activity, which therefore

resulted in prejudice.

                                          -7-
J-S01040-22



       As specified by Rivera-Rodriguez, Kinsinger answered “yes” when asked

whether he “supervise[d] an individual named Axel Rivera-Rodriguez[.]” N.T.,

3/9/21, at 120. Thereafter, Kinsinger stated that his supervision of Rivera-

Rodriguez, which entailed drug testing, began in June 2019. See id.

       Rivera-Rodriguez’s claim was not asserted in his post-sentence motion,

nor was there any kind of contemporaneous objection to Kinsinger’s

testimony. Consequently, this issue, too, is waived. See Appellant’s Brief, at

15 n.1 (Rivera-Rodriguez recognizing that “trial counsel’s failure to object to

the testimony of [Kinsinger] may be an issue [germane to] collateral review”

presumably as an ineffective assistance of counsel claim).4

       In his third question presented, Rivera-Rodriguez asks this Court

whether the evidence was sufficient to convict him of the offenses in which he

was found guilty. The standard of review utilized in sufficiency claims is well-

settled:

       [O]ur standard of review of sufficiency claims requires that we
       evaluate the record in the light most favorable to the verdict
       winner giving the prosecution the benefit of all reasonable
       inferences to be drawn from the evidence. Evidence will be
       deemed sufficient to support the verdict when it establishes each
____________________________________________


4Even if we were to review his largely unsupported averment, we would affirm
based on the trial court’s conclusion that: (1) Kissinger did not testify he was
Rivera-Rodriguez’s “supervising probation officer”; (2) the word “probation”
was not used by any witness, counsel, or the court at trial; and (3) it was
equally as likely, if not more likely, for “supervise” or “supervision officer,”
which were words and phrases that had been used, to connote some sort of
drug program Rivera-Rodriguez had engaged in, given his admitted drug
abuse, rather than prior criminal activity. See Trial Court Opinion, 7/19/21,
at 12.

                                           -8-
J-S01040-22


      material element of the crime charged and the commission thereof
      by the accused, beyond a reasonable doubt. Nevertheless, the
      Commonwealth need not establish guilt to a mathematical
      certainty. [T]he facts and circumstances established by the
      Commonwealth need not be absolutely incompatible with the
      defendant's innocence. Any doubt about the defendant's guilt is to
      be resolved by the fact finder unless the evidence is so weak and
      inconclusive that, as a matter of law, no probability of fact can be
      drawn from the combined circumstances.

Commonwealth v. Lynch, 242 A.3d 339, 352 (Pa. Super. 2020) (citation

omitted) (alterations in original). The Commonwealth is permitted to “sustain

its burden by means of wholly circumstantial evidence, and we must evaluate

the entire trial record and consider all evidence received against the

defendant.” Commonwealth v. Hopkins, 67 A.3d 817, 820 (Pa. Super.

2013) (citation omitted).

      Rivera-Rodriguez states, and we agree, that the offense of possession

with intent to deliver a controlled substance required the Commonwealth to

prove beyond a reasonable doubt that he had an actual intent to deliver that

substance. See Appellant’s Brief, at 18-19, quoting Commonwealth v.

Kirkland, 831 A.2d 607, 611 (Pa. Super. 2003). However, he notes that

intent can be inferred through an examination of the facts and circumstances

surrounding the case. Specifically, Rivera-Rodriguez identifies that a large

quantity of drugs can provide legally sufficient intent.

      However, Rivera-Rodriguez claims that intent, here, was never

demonstrated beyond a reasonable doubt. Rivera-Rodriguez stresses that he

was an addict, had fake dollar bills on him at arrest (which could have been

used to snort fentanyl), seemingly had a high tolerance to drugs, which would


                                      -9-
J-S01040-22



have required “more and more just to get a high,” and he had been using

drugs “for nearly 20 years.” Appellant’s Brief, at 19. As such, the evidence

merely supported a finding “of personal use.” Id., at 20.

      After reviewing the record, we see no reason to deviate from the court’s

conclusion:

      [The expert used at trial] was very clear in his opinion that the
      fentanyl in this case was possessed with the intent to deliver. He
      supported his opinion with articulable factors[,] and the jury was
      certainly reasonable in crediting his opinion given his vast
      experience as an expert in the field of street level drug trafficking.
      Coupled with the evidence of drug paraphernalia, the baggies and
      packaging materials for the fentanyl, the evidence is sufficient to
      sustain [the possession with intent to deliver conviction].

Trial Court Opinion, 7/19/21, at 8 (citations to the record omitted). Evaluating

the entirety of the evidence presented in a light most favorable to the

Commonwealth as the verdict winner, the jury was free to conclude in the way

that it did. When juxtaposed against the discrete facts surrounding Rivera-

Rodriguez’s arrest, the expert testimony employed by the Commonwealth

provided a salient basis for the jury to conclude that Rivera-Rodriguez acted

with the requite intent. Therein, it was clearly identified that, among other

things, a large quantity of drugs, such as the amount at issue in this case,

was consistent with an intent to deliver.

      Accordingly, the Commonwealth established his intent to distribute

fentanyl. While, certainly, the jury was free to reach the opposite conclusion

based on what it observed, we cannot say, and Rivera-Rodriguez has not



                                     - 10 -
J-S01040-22


demonstrated, that the evidence was “so weak or inconclusive” as to compel

that opposite result. See Hopkins, 7 A.3d at 820 (stating that “[t]he trier of

fact bears the responsibility of assessing the credibility of the witnesses and

weighing the evidence presented. In doing so, the trier of fact is free to believe

all, part, or none of the evidence[]”) (citation omitted). As such, he is due no

relief on this issue.

      In his final claim, Rivera-Rodriguez contends that the verdict rendered

in this case was against the weight of the evidence. Preliminarily, we note that

we are unable to ascertain whether Rivera-Rodriguez adequately preserved

this issue. A thorough review of his post-sentence motion contains no weight-

based claim.

      Our rules of criminal procedure require a weight of the evidence

challenge to be preserved in a post-sentence motion, a written motion prior

to sentencing, or an oral motion that precedes sentencing. See Pa.R.Crim.P.

607(A)(1-3). Rivera-Rodriguez, in his brief, has not indicated where, precisely,

he has preserved this issue. Although the court and Commonwealth have not

objected to this apparent deficiency, this issue is waived if has not been

preserved. See id., cmt.; see also Commonwealth v. Cox, 231 A.3d 1011,

1018 (Pa. Super. 2020) (“An appellant’s failure to avail himself of any of the

prescribed methods for presenting a weight of the evidence issue to the trial

court constitutes a waiver of that claim.”) (citation omitted).

      Even evaluating his weight of the evidence assertion on its merits, we


                                     - 11 -
J-S01040-22


find no salient reason to grant a new trial. Our standard of review in this

domain is as follows:

      The weight of the evidence is exclusively for the finder of fact who
      is free to believe all, part, or none of the evidence and to
      determine the credibility of the witness. An appellate court cannot
      substitute its judgment for that of the finder of fact. Thus, we may
      only reverse the lower court's verdict if it is so contrary to the
      evidence as to shock one's sense of justice. Moreover, where the
      trial court has ruled on the weight claim below, an appellate
      court's role is not to consider the underlying question of whether
      the verdict is against the weight of the evidence. Rather, appellate
      review is limited to whether the trial court palpably abused its
      discretion in ruling on the weight claim.

Commonwealth v. Collins, 70 A.3d 1245, 1251 (Pa. Super. 2013) (citation

omitted). Importantly, we emphasize that a challenge to the weight of the

evidence is “[o]ne of the least assailable reasons for granting or denying a

new trial.” Thompson v. City of Philadelphia, 493 A.2d 669, 671 (Pa.

1985).

      Rivera-Rodriguez’s argument is that the evidence adduced at trial

supported the idea that he was merely possessing the drugs for personal use

without any intent to sell. Rivera-Rodriguez bolsters this claim by stating that

he tested positive for fentanyl and/or opiates in the months leading up to his

arrest, he had been struggling with serious addiction for quite some time, and

that, in the specific events leading to his arrest and to support this drug habit,

he was looking to buy drugs and stole the drugs from the drug dealer. See

Appellant’s Brief, at 20-21.

      The trial court’s opinion, in response, is particularly instructive:


                                      - 12 -
J-S01040-22


            The circumstantial evidence overwhelmingly supports the
      conclusion that [Rivera-Rodriguez] possessed the drugs in
      question with the intent to deliver. The sheer quantity of drugs,
      the value of those drugs, and the common practice of users selling
      to support their habits, especially users such as [Rivera-
      Rodriguez] who were not legitimately employed, bely [Rivera-
      Rodriguez’s] claim that he intended to use all two hundred
      seventeen … bags.

             … [Rivera-Rodriguez] testified that, when he had the money
      to afford it, he would use as much as four .. bundles a day. That
      equals forty .. bags per day. However … [Rivera-Rodriguez]
      reported [to another his] … use of twenty … bags per day.

Trial Court Opinion, 7/19/21, at 9 (citations to the record omitted). While,

again, the jury was free to reach the opposite conclusion that Rivera-

Rodriguez merely possessed the fentanyl for personal consumption, it

certainly does not “shock one’s sense of justice,” in accordance with the

testimony and facts that were presented, to reach the conclusion that it

ultimately decided upon. Stated differently, the quantity of fentanyl

attributable to him vastly exceeded his admitted daily usage and a conclusion

consistent with that, that he intended to distribute the contraband, does not

require any kind of extraordinary logical leap. Therefore, Rivera-Rodriguez,

having presented no compelling basis to grant a new trial on his weight-based

claim, is not entitled to relief.

      As each of Rivera-Rodriguez’s four claims are unmeritorious, we are

constrained to affirm his judgment of sentence.

      Judgment of sentence affirmed.




                                    - 13 -
J-S01040-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/07/2022




                          - 14 -